DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2021 has been entered.
This office action is responsive to the amendment filed on 10/29/2021. As directed by the amendment: claims 1-3, 7, and 13-16 have been amended, claims 8-9 and 12 have been cancelled. Thus, claims 1-7, 10, 11, and 13-17 are presently pending in this application.
Claim Objections
Applicant is advised that should claim 5 be found allowable, claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 17 recites “further including the step of providing the second balloon with a stent, a stent graft, a cutter, a focused force wire, or any combination thereof” and claim 13 (the claim from which claim 17 depends) recites “providing a drug on a second balloon to the treatment area by directly contacting the treatment area with the second balloon”. The originally filed application does not support the combination of the second balloon directly contacting the treatment area and the second balloon having a stent, a stent graft, a cutter, a focused force wire, or any combination thereof. If the second balloon is directly contacting the treatment area, it cannot also have a stent, a stent graft, a cutter and/or a focused force wire on it because the balloon would not then directly contact the treatment area. Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 17 recites “further including the step of providing the second balloon with a stent, a stent graft, a cutter, a focused force wire, or any combination thereof” and claim 13 (the claim from which claim 17 depends) recites “providing a drug on a second balloon to the treatment area by directly contacting the treatment area with the second balloon”. It is unclear how the second balloon can both directly contacting the treatment area and have a stent, a stent graft, a cutter, a focused force wire, or any combination thereof . If the second balloon is directly contacting the treatment area, it cannot also have a stent, a stent graft, a cutter and/or a focused force wire on it because the balloon would not then directly contact the treatment area. For prior art examination purposes, the scope of the claim was not able to be determined. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sorajja et al. (US 2012/0330132 A1) in view of Dehdashtian (US 2007/0112422 A1).
Regarding claim 1, Sorajja discloses (fig. 1A-1C) a method of performing an intervascular procedure at a treatment area (see ¶0030), comprising: transferring a transient radiopaque 
However Dehdashtian, in a similar field of endeavor, teaches a prosthetic heart valve delivery system comprising a catheter (72) having a treatment (50, 52) that would substantially matches the transient radiopaque material (the balloon and prosthetic valve of Dehdashtian are sized in length for the aortic valve, same as the marked treatment region of Sorajja), so that the length and/or position of the treatment corresponds to the length and/or position of the transient radiopaque material (fig. 3; ¶0054-0057, 0088).  
Therefore, in light of the Sorajja’s desire to perform the additional step of implanting a prosthetic valve, one of ordinary skill in the art before the invention was made would modify the method to include the step of providing a treatment to the treatment area, the treatment corresponding in length to the transient radiopaque material based upon the teachings of Dehdashtian so that the surgeon can repair the diseased aortic valve and restore its functions (the original desire of Sorajja).
Regarding Claim 2, Sorajja as modified discloses the invention substantially as claimed, as set forth above for claim 1. Sorajja further discloses the treatment area is a lesion (see ¶0030, 0042, diseased aortic valve) having a length (length of the valve, see fig. 1C), and Dehdashtian discloses the step of providing the treatment (50, 52, specifically prosthetic valve 50) corresponding to the length of the lesion (length of the valve in Fig. 3E; this length corresponds to the length of the valve in Sorajja). 
Regarding Claim 3, Sorajja as modified discloses the invention substantially as claimed, as set forth above for claim 1. Sorajja further discloses the treatment area is a lesion (see ¶0030, 0042, diseased aortic valve) having a length (length of the valve, see fig. 1C), and including the step of providing the transient radiopaque material 26 corresponding to the length of the lesion (see fig. 1C, the amount provided onto the native valve corresponds to the length of the native valve). 
Regarding Claim 4, Sorajja as modified discloses the invention substantially as claimed, as set forth above for claim 1. Sorajja further discloses the step of providing the transient radiopaque material 26 that bonds a working surface of the first balloon 18 (see ¶0030, middle section of balloon). 
Regarding Claims 5 and 11, Sorajja as modified discloses the invention substantially as claimed, as set forth above for claim 1. Dehdashtian further discloses the step of providing a treatment comprises providing a stent (the prosthetic valve includes a stent, see ¶0058).
Regarding Claim 6, Sorajja as modified discloses the invention substantially as claimed, as set forth above for claim 1. Sorajja as modified further discloses the first balloon (18 of Sorajja) is provided on a first catheter (12 of Sorajja fig. 1), and the step of providing the treatment comprises providing a second balloon (52 of Dehdashtian) on a second catheter (72 of Dehdashtian).
Claims 7, 10 and 13-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sahatjian (US 5,304,121) in view of Sorajja.
Regarding claim 7, Sahatjian discloses (fig. 1b-1c) a method of performing an intervascular procedure at a treatment area including a lesion 5 (see col. 1 ln. 44-61 and col. 4 ln. 56-61), comprising: using a second catheter 1 including an inflatable balloon 4, compacting the lesion directly using the inflatable balloon (see fig. 1C and col. 4 ln. 56 - col. 5 ln. 2) and 
Sahatjian is silent regarding using a first catheter, transferring a transient radiopaque material corresponding in length to the lesion to the lesion.
However Sorajja, in the same filed of endeavor, teaches (fig. 1A-1C) a method of performing an intervascular procedure at a treatment area including a lesion (see ¶0030), comprising: transferring a transient radiopaque material 26 (see ¶0050) on a first balloon 18 corresponding in length to the lesion to the lesion (length of valve; see ¶0030, 0049, and fig. 1A-1C); following the transferring step, providing a treatment to the treatment area (see ¶0056).
Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Sahatjian to have the method include using a first catheter, transferring a transient radiopaque material corresponding in length to the lesion to the lesion before applying the treatment as taught by Sorajja, for the purpose of being able to mark the location prior to treatment to be able to better evaluate the location and better place the treatment after marking (see Sorajja ¶0008 0043, 0047).
Regarding Claim 10, Sahatjian as modified discloses the invention substantially as claimed, as set forth above for claim 7. Sorajja further teaches the step of providing the transient radiopaque material 26 that bonds a working surface of the first balloon 18 (see ¶0030, middle section of balloon).
Regarding claim 13, Sahatjian discloses (fig. 1b-1c) a method of performing an intervascular procedure at a treatment area including a lesion 5 (see col. 1 ln. 44-61 and col. 4 ln. 56-61), comprising: providing a drug on a second balloon 4 to the treatment area by directly 
Sahatjian is silent regarding transferring a transient radiopaque material to the treatment area using a first balloon.
However Sorajja, in the same filed of endeavor, teaches (fig. 1A-1C) a method of performing an intervascular procedure at a treatment area including a lesion (see ¶0030), comprising: transferring a transient radiopaque material 26 (see ¶0050) on a first balloon 18 to the treatment area (see ¶0030, 0049, and fig. 1A-1C); following the transferring step, providing a treatment to the treatment area (see ¶0056)..
Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Sahatjian to have the method include using a first balloon, transferring a transient radiopaque material to the treatment area using a first balloon before applying the treatment as taught by Sorajja, for the purpose of being able to mark the location prior to treatment to be able to better evaluate the location and better place the treatment after marking (see Sorajja ¶0008 0043, 0047).
Regarding claim 14, Sahatjian as modified discloses the invention substantially as claimed, as set forth above for claim 13. Sahatjian further discloses (fig. 1b-1c) the treatment area is a lesion 5 having a length (see fig. 1c), and wherein the step of providing the treatment in the form of a drug corresponding to the length of the lesion (see fig. 1c and col. 4 ln. 56 - col. 5 ln. 2; dictionary.com defines correspond as “to be similar or analogous” and the length of the drug on the balloon is similar to the length of the lesion).
Regarding claim 15, Sahatjian as modified discloses the invention substantially as claimed, as set forth above for claim 13. Sorajja further teaches (fig. 1A-1C) the treatment area is a lesion (diseased valve, see ¶0030) having a length (length of the valve, see fig. 1C), and 
Regarding claim 16, Sahatjian as modified discloses the invention substantially as claimed, as set forth above for claim 13. Sorajja further teaches the step of providing the transient radiopaque material 26 that bonds a working surface of the first balloon 18 (see ¶0030, middle section of balloon).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503. The examiner can normally be reached Monday - Friday 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771